                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT ALEXANDER and                        :   CIVIL ACTION NO. 1:19-CV-1456
PATRICIA ALEXANDER,                         :
                                            :   (Chief Judge Conner)
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
WESTERN EXPRESS and                         :
KUMOYE O. LEE,                              :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 26th day of November, 2019, upon consideration of the

report (Doc. 18) of Magistrate Judge Martin C. Carlson, wherein Judge Carlson

recommends that we grant the motion (Doc. 3) by defendant Western Express for

a more definite statement as to paragraph 33 of plaintiffs’ complaint but deny the

motion to the extent it seeks dismissal of Count III and plaintiffs’ claim for punitive

damages as well as to the extent it seeks a more definite statement as to paragraphs

19, 20, and 23, and it appearing that no party has not objected to the report, see

FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100

(3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that
there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court

being in agreement with Judge Carlson’s recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 18) of Magistrate Judge Carlson is ADOPTED.

      2.     Western Express’s motion (Doc. 3) to dismiss or, in the alternative, for
             a more definite statement is GRANTED in part and DENIED in part as
             follows:

             a.     The motion (Doc. 3) is GRANTED to the extent it seeks a
                    more definite statement as to paragraph 33 of the complaint.
                    Plaintiffs shall file a more definitely statement, in accordance
                    with Judge Carlson’s recommendations, on or before Tuesday,
                    December 10, 2019.

             b.     The motion (Doc. 3) is DENIED in all other respects.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
